Title: To George Washington from John Langdon, 16 May 1777
From: Langdon, John
To: Washington, George



Sir
Portsmouth [N.H.] May 16th 1777

Your favour of the 3d Inst. I had the Honor to receive two days since & is now before me—to which I beg leave to answer, am happy you wrote to Congress respecting the Stores at this place, expect their Orders soon (⅌ return of Express). I misapprehended the matter relative to the three Thousand Arms, did not understand it as your special Order to send them on to Springfield; tho’t it a Recommendation from General Heath only, who wrote me Politely on the Subject; I should not have had the least doubt about me, of forwarding all the Stores immediately on your Recommendation; my proceeding in this has been as follows—As soon as the Mercury (the first Ship) arrived, I immediately sent on Express to Congress—& proceeded to discharge the Cargo: received a Resolve from the State of the Massechusetts & recommendation from some General Officer, to deliver four thousand Arms for the use of the Continental Troops raised by that State, & were waiting for Arms; Two thousand one Hundd more for the State of New Hampshire, & Three Thousand ⅌ order of General Parsons to the State of Connecticut for the same purpose, vizt for The Continental Troops raised ⅌ those States for three Years or dureing the War: This I did with all possible dispatch, seeing the absolute necessity of the case, without waiting any orders of Congress, as I had no doubt I should meet their & your approbation in so doing; Just as I had finished this, Majr Barber come down from General Heath (who did not know at that time of the three thousd sent on to Connecticut) with the Recommendatio⟨n⟩ to send on three thousand to Springfield, at that Inst. the Express arrived from Congress directing me how to dispose of the Arms, which was to the Order of the Hon’ble Board of War, & the Cloathing for the Clothier General’s order, from whom I’ve received no order, which I wonder a little at. By this your Excellency will see that my haveing the Orders of Congress before me, prior to which, I had delivered about Nine thousand of the Arms, three of which went to Connecticut, which I tho’t might be the same that were to be forwarded to Springfield, and my not knowing it to be your order, made me Conclude not to send them Just then—As soon as the Ampha’trite (the last Ship) arrived, I proceeded in the same way to discharge &c., & soon received a polite Letter from Genl Heath Recommending

the forwarding on the Stores as fast as possible, which I perfectly agreed in—& immediately sent out for Teams, which at this Season were hard to be come at, & desired General Heath to send down the Deputy Commissary of Stores to receive & assist in forwarding them; about one Hundred and Twenty Teams have been already sent off with Field pieces, small Arms, Tents, Powder, Ball, Flints &c., am useing my best Endeavours to give dispatch to the rest, which are loading & going on every day; am happy to have your Excellency’s recommendation on this Head, tho’ I’ve but little doubt but shall meet the approbation of the Board of War in this most necessary work. We are in some Expectation of a visit from the Enemy near here, should it be the case, I know not what we shall do for Arms, as we are in a manner disarmed oweing to our Men from time to time, being obliged to leave their Arms at the diffrent Head Quarters for the use of the Continent; I should have been very happy if it could have been done with propriety, that some few Arms might have been left in this State as a Continental Magazine, not to be made use of only from the necessity of the case; should our Seaport be attacked we have to get Arms from Springfield, about 150 Miles for those who want them; This I mention with submiss⟨ion⟩ to your Excellency—please to accept of my best wishes & beleive me to be Your Excellencys Most Obt Servt

John Langdon

